DOWDELL, J.
The appeal in this case was taken on the 18th of June, 1896, from a decree of the city court of Anniston rendered June 3d, 1896, confirming the report of the register. The original decree, under which this reference was held and report made, was rendered on June 6,1895. This decree was rendered upon a final submission of the cause on the pleadings and proof, and. by its express terms settles and determines all of the equities of the bill, leaving nothing to be done but a simple reference to the register to state an account between the parties. Under the authority of Garry & Welpin et al. v. Jenkins, Moore & Co. et al., 109 Ala. 471, and the cases there cited, the decree of June 6th, 1895, is a final decree in every essential and from which an appeal would lie. v
The first six assignments of error relate to this decree, or to interlocutory orders prior thereto, and the appeal *680having been taken more than twelve months after its rendition, the motion to strike these assignments must prevail.
The 7th, 8th, 9th and 10th assignments of error are to the effect that the court erred in the decree of June 3, 1896, in holding Jas. H. and D. 0.'Savage as trustees, for complainant. Upon an inspection of the record we find that this question was determined in the final decree on June 6th, 1895.
The 11th and 12th assignments relate to the decree of Juné 3d, 1896, and challenges the correctness of the decree in overruling appellants’ “last exception to the register’s report, excepting 'to his report finding complainant’s debt to be $2,324.” This debt of $2,324 was. ascertained to be balance due complainant by Pinson and others, and not by the appellants. The 'defendants Pinson, Hicks and Amberson, the judgment debtors, made no objection to this finding, and it is difficult to understand how the 'appellants Savage can complain, when even, if the credits contended for bjr these appellants as proper credits on the debt of Pinson and others to complainant, were allowed, they would not reduce the amount below that for which these appellants are held liable and 'accountable by the decree as trustees, etc.
We find no error in the record, and the decree of the city court is affirmed.